COBB, Chief Judge.
Bentley appeals the imposition of two consecutive life sentences for his conviction in two companion cases of armed robbery. Based upon a score sheet total of 676 points, which included 17 prior convictions, the recommended guidelines sentence was life. The trial judge departed from the guidelines sentence and imposed consecutive terms of life imprisonment for the two armed robberies. The trial court gave as its reason:
The defendant has seventeen prior felony convictions. As late as 1979 he received thirty years as an habitual offender. Since then he has received two armed robbery convictions. He should not be released from prison.
The Florida Supreme Court has held in the recent case of Hendrix v. State, 475 So.2d 1218 (Fla.1985), that it is not proper for a trial court to depart from the guidelines based upon the defendant’s prior criminal record. Therefore, we reverse and remand with instructions to the trial court to enter concurrent terms of life imprisonment. At this point in time, of course, the distinction between concurrent and consecutive life sentences is academic.
REVERSED and REMANDED.
ORFINGER and UPCHURCH, JJ., concur.